Martin, J.
The bank is appellant from a judgment refusing to declare the liability of the defendant, as endorser of a note, in consequence of the absence of a legal protest. The counsel of the bank does not pretend that there was a legal protest; but contends that the liability of the defendant results from his having solicited and obtained indulgence from the bank. This would be true, if knowledge of the defendant’s having been discharged, by the informality of the protest, at the time he solicited indulgence, could be shown. But in the absence of any proof of his knowledge of the circumstance which liberated him, the claim of the bank on him, cannot be sustained. 12 La. 465. 13 La. 421.. 2 Rob. 158. Story on Bills, No. 320,
Judgment affirme /